DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         EVERAL WILLIAMS,
                             Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D18-2416

                         [November 21, 2018]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Michael A. Usan,
Judge; L.T. Case Nos. 11-3138CF10A, 11-3777CF10A, 11-1862CF10A,
11-4527CF10A and 11-3925CF10A.

  Everal Williams, Doral, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

WARNER, MAY and FORST, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.